Title: VI. Arrêt Concerning Whale Oil, 7 December 1788
From: La Luzerne,et al.
To: 


Arrêt du Conseil d’Etat du Roi, Qui excepte de la prohibition portée par l’arrêt du 38 Septembre dernier, les Huiles de Baleine & d’autres Poissons, ainsi que les fanons de Baleine, provenant de la pêche des Etats-unis de l’Amérique. Du 7 Décembre 1788
Extrait des Registres du Conseil d’Etat.
Le Roi s’étant fait représenter l’arrêt rendu en son Conseil, le 28 septembre dernier, portant prohibition à l’entrée dans le Royaume, des Huiles de Baleine et de Spermaceti, provenant de pêche étrangère, Sa Majesté auroit reconnu que les Huiles de Veau marin, et celles provenant de poissons et autres animaux vivans dans la mer, n’étant pas comprises dans ledit arrêt, il en pourroit résulter sous le nom desdites Huiles, une introduction frauduleuse d’Huiles de Baleine, et que d’un autre côté, on pourroit induire des dispositions dudit arrêt, une prohibition des Huiles provenant de la pêche des États-unis de l’Amérique; et Sa Majesté voulant faire cesser toute incertitude à cet égard. A quoi voulant pourvoir: Ouï le rapport du sieur Lambert, Conseiller d’Etat ordinaire et au Conseil des Dépêches, et au Conseil royal des Finances et du Commerce; LE ROI ETANT EN SON CONSEIL, a ordonné et ordonne, qu’à compter du 1er. Avril prochain, les Huiles de Veau marin, et celles de poissons et autres animaux vivans dans la mer, provenantes de pêche étrangère, ainsi que les fanons de Baleine, provenant également de ladite péche étrangère, seront prohibées à l’entrée dans le Royaume, sans toute-fois que ladite prohibition puisse s’étendre, tant auxdites Huiles qu’à celles de Baleine et de Spermaceti, ainsi qu’aux fanons de Baleine, provenant de la pêche des États-unis de l’Amérique, et apportés directement en France, sur des bâtimens François, ou appartenant aux Sujets desdits Etats-unis, lesquelles continueront provisoirement d’être admises conformément aux articles I et III de l’arret du 29 décembre dernier; et à la charge en outre par les Capitaines des navires des États-unis, de rapporter des certificats des Consuls de France, rèsidens dans les ports desdits États-unis; et à leur défaut, des Magistrats des lieux où se feront les embarquemens desdites Huiles, à l’effet de constater que la cargaison desdits navires provient de pêche faite par les Citoyens des États-unis; lesquels certificats seront représentés aux Officiers des Amirautés, ensemble aux Préposés des Fermes, dans les ports de France où se fera le  débarquement, pour en être fait mention dans les déclarations d’arrivée. MANDE et ordonne Sa Majesté à Mons. le Duc de Penthièvre, Amiral de France, aux sieurs Intendans et Commissaires départis dans les Provinces, au Commissaire départi pour l’observation des Ordonnances dans les Amirautés, aux Officiers des Amirautés, Maîtres des Ports, Juges des Traites, et à tous autres qu’il appartiendra, de tenir la main à l’exécution du présent arrêt, lequel sera enregistré aux Greffes desdites Amirautés, lû, publié et affiché par-tout où besoin sera.
FAIT au Conseil d’état du Roi, Sa Majesté y étant, tenu à Versailles le sept décembre mil sept cent quatre-vingt-huit. Signé LA LUZERNE.
Le Duc de Penthièvre, Amiral de France.
Vu l’arrêt du Conseil d’état du Roi ci-dessus et des autres parts, à nous adressé: MANDONS à tous ceux sur qui notre pouvoir s’étend, de l’exécuter et faire exécuter, chacun en droit soi, suivant sa forme et teneur: Ordonnons aux Officiers des Amirautés de le faire enregistrer au Greffe de leurs Siéges, lire, publier et afficher par-tout où besoin sera. FAIT à Vernon le vingt décembre mil sept cent quatre-vingt-huit. Signé L.J.M. DE BOURBON. Et plus bas, Par Son Altesse Sérénissime. Signé PERIER.
